 

EXHIBIT 10.72

 

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(i) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (iii) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

12% CONVERTIBLE PROMISSORY NOTE

 

Maturity Date of April 6, 2019 *the “Maturity Date”

 

$113,000 April 6, 2018 *the “Issuance Date”

 

FOR VALUE RECEIVED, ProGreen US, Inc., a Delaware Corporation (the “Company”)
doing business in Bloomfield Township, MI, hereby promises to pay to the order
of JSJ Investments Inc., an accredited investor and Texas Corporation, or its
assigns (the “Holder”), the principal amount of One Hundred and Thirteen
Thousand Dollars ($113,000) (“Note”), on demand of the Holder at any time on or
after April 6, 2019 (the “Maturity Date”), and to pay interest on the unpaid
principal balance hereof at the rate of Twelve Percent (12%) per annum (the
“Interest Rate”) commencing on the date hereof (the “Issuance Date”).

 

  1. Payments of Principal and Interest.

 

  a. Pre-Payment and Payment of Principal and Interest. The Company may pay this
Note in full, together with any and all accrued and unpaid interest, plus any
applicable pre-payment premium set forth herein and subject to the terms of this
Section 1.a, at any time on or prior to the date which occurs 180 days after the
Issuance Date hereof (the “Prepayment Date”). In the event the Note is not
prepaid in full on or before the Prepayment Date, it shall be deemed a
“Pre-Payment Default” hereunder. Until the Ninetieth (90th) day after the
Issuance Date the Company may pay the principal at a cash redemption premium of
120%, in addition to outstanding interest, without the Holder’s consent; from
the 91st day to the Prepayment Date, the Company may pay the principal at a cash
redemption premium of 125%, in addition to outstanding interest, without the
Holder’s consent. After the Prepayment Date up to the Maturity Date this Note
shall have a cash redemption premium of 135% of the then outstanding principal
amount of the Note, plus accrued interest and Default Interest, if any, which
may only be paid by the Company upon Holder’s prior written consent. At any time
on or after the Maturity Date, the Company may repay the then outstanding
principal plus accrued interest and Default Interest (defined below), if any, to
the Holder.         b. Demand of Repayment. The principal and interest balance
of this Note shall be paid to the Holder hereof on demand by the Holder at any
time on or after the Maturity Date. The Default Amount (defined herein), if
applicable, shall be paid to Holder hereof on demand by the Holder at any time
such Default Amount becomes due and payable to Holder.         c. Interest. This
Note shall bear interest (“Interest”) at the rate of Twelve Percent (12%) per
annum from the Issuance Date until the same is paid, or otherwise converted in
accordance with Section 2 below, in full and the Holder, at the Holder’s sole
discretion, may include any accrued but unpaid Interest in the Conversion
Amount. Interest shall commence accruing on the Issuance Date, shall be computed
on the basis of a 365-day year and the actual number of days elapsed and shall
accrue daily and, after the Maturity Date, compound quarterly. Upon an Event of
Default, as defined in Section 10 below, the Interest Rate shall increase to
Eighteen Percent (18%) per annum for so long as the Event of Default is
continuing (“Default Interest”).         d. General Payment Provisions. This
Note shall be paid in lawful money of the United States of America by check or
wire transfer to such account as the Holder may from time to time designate by
written notice to the Company in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day and, in the case of any
interest payment date which is not the date on which this Note is paid in full,
the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. For purposes of
this Note, “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the State of Texas are authorized or required
by law or executive order to remain closed.

 

   

 

 

  2. Conversion of Note. At any time after the Prepayment Date, the Conversion
Amount (see Paragraph 2(a)(i)) of this Note shall be convertible into shares of
the Company’s common stock (the “Common Stock”) according to the terms and
conditions set forth in this Paragraph 2.

 

  a. Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

 

  i. “Conversion Amount” means the sum of (a) the principal amount of this Note
to be converted with respect to which this determination is being made, (b)
Interest; and (c) Default Interest, if any, if so included at the Holder’s sole
discretion.         ii. “Conversion Price” means a 45% discount to the average
of the two lowest trading prices during the previous twenty (20) trading days to
the date of a Conversion Notice. For the avoidance of doubt, if the stock price
trades twice at 0.02 on the same day, then the conversion price shall be a 45%
discount to 0.02.         iii. “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.         iv. “Shares” means the Shares of the Common Stock of the
Company into which any balance on this Note may be converted upon submission of
a “Conversion Notice” to the Company substantially in the form attached hereto
as Exhibit 1.

 

  b. Holder’s Conversion Rights. At any time after the Prepayment Date, the
Holder shall be entitled to convert all of the outstanding and unpaid principal
and accrued interest of this Note into fully paid and non-assessable shares of
Common Stock in accordance with the stated Conversion Price. The Holder shall
not be entitled to convert on a Conversion Date that amount of the Note in
connection with that number of shares of Common Stock which would be in excess
of the sum of the number of shares of Common Stock issuable upon the conversion
of the Note with respect to which the determination of this provision is being
made on a Conversion Date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock of the Company on such Conversion Date. For the purposes of the provision
to the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of 4.99% (“Conversion Limitation
1”). The Holder shall have the authority to determine whether the restriction
contained in this Section 2(b) will limit any conversion hereunder, and
accordingly, the Holder may waive the conversion limitation described in this
Section 2(b), in whole or in part, upon and effective after 61 days prior
written notice to the Company to increase or decrease such percentage to any
other amount as determined by Holder in its sole discretion (“Conversion
Limitation 2”).         c. Fractional Shares. The Company shall not issue any
fraction of a share of Common Stock upon any conversion; if such issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share except in the event that rounding up would violate the conversion
limitation set forth in section 2(b) above.         d. Conversion Amount. The
Conversion Amount shall be converted pursuant to Rule 144(b)(1)(ii) and Rule
144(d)(1)(ii) as promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, into unrestricted shares at the Conversion
Price.         e. Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:

 

  i. Holder’s Conversion Requirements. To convert this Note into shares of
Common Stock on any date set forth in the Conversion Notice by the Holder (the
“Conversion Date”), the Holder shall transmit by email, facsimile or otherwise
deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such date or on
the next business day, a copy of a fully executed notice of conversion in the
form attached hereto as Exhibit 1 to the Company.         ii. Company’s
Response. Upon receipt by the Company of a copy of a Conversion Notice, the
Company shall as soon as practicable, but in no event later than one (1)
Business Day after receipt of such Conversion Notice, send, via email, facsimile
or overnight courier, a confirmation of receipt of such Conversion Notice to
such Holder indicating that the Company will process such Conversion Notice in
accordance with the terms herein. Within two (2) Business Days after the date
the Conversion Notice is delivered, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within two (2) Business Days after the date the Conversion Notice was
delivered, have surrendered to an overnight courier for delivery the next day to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.

 

   

 

 

  iii. Record Holder. The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.         iv. Timely Response by Company. Upon receipt by Company
of a Conversion Notice, Company shall respond within one business day to Holder
confirming the details of the Conversion, and provide within two business days
the Shares requested in the Conversion Notice.         v. Liquidated Damages for
Delinquent Response. If the Company fails to deliver for whatever reason
(including any neglect or failure by, e.g., the Company, its counsel or the
transfer agent) to Holder the Shares as requested in a Conversion Notice within
three (3) business days of the Conversion Date, the Company shall be deemed in
“Default of Conversion.” Beginning on the fourth (4th) business day after the
date of the Conversion Notice, after the Company is deemed in Default of
Conversion, there shall accrue liquidated damages (the “Conversion Damages”) of
$2,000 per day for each day after the third business day until delivery of the
Shares is made, and such penalty will be added to the Note being converted
(under the Company’s and Holder’s expectation and understanding that any penalty
amounts will tack back to the Issuance Date of the Note). The Parties agree
that, at the time of drafting of this Note, the Holder’s damages as to the
delinquent response are incapable or difficult to estimate and that the
liquidated damages called for is a reasonable forecast of just compensation.    
    vi. Liquidated Damages for Inability to Issue Shares. If the Company fails
to deliver Shares requested by a Conversion Notice due to an exhaustion of
authorized and issuable common stock such that the Company must increase the
number of shares of authorized Common Stock before the Shares requested may be
issued to the Holder, the discount set forth in the Conversion Price will be
increased by 5 percentage points (i.e. from 40% to 45%) for the Conversion
Notice in question and all future Conversion Notices until the outstanding
principal and interest of the Note is converted or paid in full. These
liquidated damages shall not render the penalties prescribed by Paragraph
2(e)(v) void, and shall be applied in conjunction with Paragraph 2(e)(v) unless
otherwise agreed to in writing by the Holder. The Parties agree that, at the
time of drafting of this Note, the Holder’s damages as to the inability to issue
shares are incapable or difficult to estimate and that the liquidated damages
called for is a reasonable forecast of just compensation.         vii.
Rescindment of Conversion Notice. If: (i) the Company fails to respond to Holder
within one business day from the date of delivery of a Conversion Notice
confirming the details of the Conversion, (ii) the Company fails to provide the
Shares requested in the Conversion Notice within three business days from the
date of the delivery of the Conversion Notice, (iii) the Holder is unable to
procure a legal opinion required to have the Shares issued unrestricted and/or
deposited to sell for any reason related to the Company’s standing with the SEC
or FINRA, or any action or inaction by the Company, (iv) the Holder is unable to
deposit the Shares requested in the Conversion Notice for any reason related to
the Company’s standing with the SEC or FINRA, or any action or inaction by the
Company, (v) if the Holder is informed that the Company does not have the
authorized and issuable Shares available to satisfy the Conversion, or (vi) if
OTC Markets changes the Company’s designation to ‘Limited Information’ (Yield),
‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull and Crossbones), or ‘OTC’,
‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign) on the day of or any day
after the date of the Conversion Notice, the Holder maintains the option and
sole discretion to rescind the Conversion Notice (“Rescindment”) by delivering a
notice of rescindment to the Company in the same manner that a Conversion Notice
is required to be delivered to the Company pursuant to the terms of this Note.  
      viii. Transfer Agent Fees and Legal Fees. The issuance of the certificates
shall be without charge or expense to the Holder. The Company shall pay any and
all Transfer Agent fees, legal fees, and advisory fees required for execution of
this Note and processing of any Notice of Conversion, including but not limited
to the cost of obtaining a legal opinion with regard to the Conversion. The
Holder will deduct $3,000 from the principal payment of the Note solely to cover
the cost of obtaining any and all legal opinions required to obtain the Shares
requested in any given Conversion Notice. These fees do not make provision for
or suffice to defray any legal fees incurred in collection or enforcement of the
Note as described in Paragraph 13. The Holder will deduct 3rd party due
diligence fees due Carter Terry & Co., in the amount of $8,250 from the
principal payment of the Note.         ix. Conversion Right Unconditional. If
the Holder shall provide a Notice of Conversion as provided herein, the
Company’s obligations to deliver Common Stock shall be absolute and
unconditional, irrespective of any claim of setoff, counterclaim, recoupment, or
alleged breach by the Holder of any obligation to the Company.

 

   

 

 

  3. Other Rights of Holder: Reorganization, Reclassification, Consolidation,
Merger or Sale. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction which is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities, cash or other assets with respect to
or in exchange for Common Stock is referred to herein as “Organic Change.” Prior
to the consummation of any (i) Organic Change or (ii) other Organic Change
following which the Company is not a surviving entity, the Company will secure
from the Person purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement (in
form and substance reasonably satisfactory to the Holder) to deliver to Holder
in exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holder) to ensure that the Holder will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of the Note, such shares of stock,
securities, cash or other assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which would have been acquirable and receivable upon the conversion of the
Note as of the date of such Organic Change (without taking into account any
limitations or restrictions on the convertibility of the Note set forth in
Section 2(b) or otherwise). All provisions of this Note must be included to the
satisfaction of Holder in any new Note created pursuant to this section.        
4. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder the following:

 

  a. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation and has all requisite corporate power and authority
to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.         b. Authorization. All corporate action has been taken on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement. The Company has taken
all corporate action required to make all of the obligations of the Company
reflected in the provisions of this Agreement, valid and enforceable
obligations. The shares of capital stock issuable upon conversion of the Note
have been authorized or will be authorized prior to the issuance of such shares.
        c. Fiduciary Obligations. The Company hereby represents that it intends
to use the proceeds of the Note primarily for the operations of its business and
not for any personal, family, or household purpose. The Company hereby
represents that its board of directors, in the exercise of its fiduciary duty,
has approved the execution of this Agreement based upon a reasonable belief that
the proceeds of the Note provided for herein is appropriate for the Company
after reasonable inquiry concerning its financial objectives and financial
situation.         d. Data Request Form. The Company hereby represents and
warrants to Holder that all of the information furnished to Holder pursuant to
the data request form (“DRF”) dated May 5, 2017 is true and correct in all
material respects as of the date hereof.

 

  5. Covenants of the Company.

 

  a. So long as the Company shall have any obligations under this Note, the
Company shall not without the Holder’s prior written consent pay, declare or set
apart for such payment any dividend or other distribution (whether in cash,
property, or other securities) on shares of capital stock solely in the form of
additional shares of Common Stock         b. So long as the Company shall have
any obligations under this Note, the Company shall not without the Holder’s
prior written consent sell, lease, or otherwise dispose of a significant portion
of its assets outside the ordinary course of business. Any consent to the
disposition of any assets may be conditioned upon a specified use of the
proceeds thereof.

 

  6. Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Note is outstanding, reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Note, eight times the number of shares of Common
Stock as shall at all times be sufficient to effect the conversion of all of the
principal amount, plus Interest and Default Interest, if any, of the Note then
outstanding (“Share Reserve”), unless the Holder stipulates otherwise in the
“Irrevocable Letter of Instructions to the Transfer Agent.” So long as this Note
is outstanding, upon written request of the Holder or via telephonic
communication, the Company’s Transfer Agent shall furnish to the Holder the
then-current number of common shares issued and outstanding, the then-current
number of common shares authorized, the then-current number of unrestricted
shares, and the then-current number of shares reserved for third parties.

 

   

 

 

7.Voting Rights. The Holder of this Note shall have no voting rights as a note
holder, except as required by law, however, upon the conversion of any portion
of this Note into Common Stock, Holder shall have the same voting rights as all
other Common Stock holders with respect to such shares of Common Stock then
owned by Holder.

 

8.Reissuance of Note. In the event of a conversion or redemption pursuant to
this Note of less than all of the Conversion Amount represented by this Note,
the Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

 

  9. Default and Remedies.

 

  a. Event of Default. For purposes of this Note, an “Event of Default” shall
occur upon:

 

  i. the Company’s default in the payment of the outstanding principal, Interest
or Default Interest of this Note when due, whether at Maturity, acceleration or
otherwise;   ii. the occurrence of a Default of Conversion as set forth in
Section 2(e)(v);   iii. the failure by the Company for ten (10) days after
notice to it to comply with any material provision of this Note not included in
this Section 10(a);   iv. the Company’s breach of any material covenants,
warranties, or representations made by the Company herein;   v. any of the
information in the DRF is false or misleading in any material respect;   vi. the
default by the Company in any Other Agreement entered into by and between the
Company and Holder, for purposes hereof “Other Agreement” shall mean,
collectively, all agreements and instruments between, among or by: (1) the
Company, and, or for the benefit of, (2) the Holder and any affiliate of the
Holder, including without limitation, promissory notes;   vii. the cessation of
operations of the Company or a material subsidiary;   viii. the Company pursuant
to or within the meaning of any Bankruptcy Law; (a) commences a voluntary case;
(b) consents to the entry of an order for relief against it in an involuntary
case; (c) consents to the appointment of a Custodian of it or for all or
substantially all of its property; (d) makes a general assignment for the
benefit of its creditors; or (e) admits in writing that it is generally unable
to pay its debts as the same become due;   ix. court of competent jurisdiction
entering an order or decree under any Bankruptcy Law that: (a) is for relief
against the Company in an involuntary case; (b) appoints a Custodian of the
Company or for all or substantially all of its property; or (c) orders the
liquidation of the Company or any subsidiary, and the order or decree remains
unstayed and in effect for thirty (30) days;   x. the Company files a Form 15
with the SEC;   xi. the Company’s failure to timely file all reports required to
be filed by it with the Securities and Exchange Commission;   xii. the Company’s
failure to timely file all reports required to be filed by it with OTC Markets
to remain a “Current Information” designated company;   xiii. the Company’s
Common Stock is reported as “No Inside” by OTC Markets at any time while any
principal, Interest or Default Interest under the Note remains outstanding;  
xiv. the Company’s failure to maintain the required Share Reserve pursuant to
the terms of the Irrevocable Letter of Instructions to the Transfer Agent;   xv.
the Company directs its transfer agent not to transfer, or delays, impairs, or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for Shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw and stop transfer instructions) on any
certificate for any Shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note (or
makes any written announcement, statement or threat that it does not intend to
honor its obligations pursuant to a Conversion Notice submitted by the Holder)
and any such failure shall continue uncured for three (3) Business Days after
the Conversion Notice has been delivered to the Company by Holder;   xvi. the
Company’s failure to remain current in its billing obligations with its transfer
agent and such delinquency causes the transfer agent to refuse to issue Shares
to Holder pursuant to a Conversion Notice;   xvii. the Company effectuates a
reverse split of its Common Stock and fails to provide twenty (20) days prior
written notice to Holder of its intention to do so; or   xviii. OTC Markets
changes the Company’s designation to ‘No Information’ (Stop Sign), ‘Caveat
Emptor’ (Skull and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’
(Exclamation Mark Sign).   xix. “Change of Control Transaction” means the
occurrence after the date hereof of any of (a) an acquisition after the date
hereof by an individual or legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Securities Exchange Act of 1934) of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of in excess of 40% of the voting securities
of the Company, (b) the Company merges into or consolidates with any other
Person, as that term is defined in the Securities Act of 1933, as amended, or
any Person merges into or consolidates with the Company and, after giving effect
to such transaction, the stockholders of the Company immediately prior to such
transaction own less than 60% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 60% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors which is not approved by a majority of
those individuals who are members of the Board of Directors on the Issuance Date
(or by those individuals who are serving as members of the Board of Directors on
any date whose nomination to the Board of Directors was approved by a majority
of the members of the Board of Directors who are members on the date hereof), or
(e) the execution by the Company of an agreement to which the Company is a party
or by which it is bound.

 

   

 

 

    The Term “Bankruptcy Law” means Title 11, U.S. Code, or any similar Federal
or State Law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

  b. Remedies. If an Event of Default occurs, the Holder may in its sole
discretion determine to request immediate repayment of all or any portion of the
Note that remains outstanding; at such time the Company will be required to pay
the Holder the Default Amount (defined herein) in cash. For purposes hereof, the
“Default Amount” shall mean: the product of (A) the then outstanding principal
amount of the Note, plus accrued Interest and Default Interest, divided by (B)
the Conversion Price as determined on the Issuance Date, multiplied by (C) the
highest price at which the Common Stock traded at any time between the Issuance
Date and the date of the Event of Default. If the Company fails to pay the
Default Amount within five (5) Business Days of written notice that such amount
is due and payable, then Holder shall have the right at any time, so long as the
Company remains in default (and so long and to the extent there are a sufficient
number of authorized but unissued shares), to require the Company, upon written
notice, to immediately issue, in lieu of the Default Amount, the number of
shares of Common Stock of the Company equal to the Default Amount divided by the
Conversion Price then in effect.

 

  10. Vote to Change the Terms of this Note. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and the
Holder.         11. Lost or Stolen Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in a form reasonably acceptable to the
Company and, in the case of mutilation, upon surrender and cancellation of the
Note, the Company shall execute and deliver a new Note of like tenor and date
and in substantially the same form as this Note; provided, however, the Company
shall not be obligated to re-issue a Note if the Holder contemporaneously
requests the Company to convert such remaining principal amount, plus accrued
Interest and Default Interest, if any, into Common Stock.         12. Payment of
Collection, Enforcement and Other Costs. If: (i) this Note is placed in the
hands of an attorney for collection or enforcement or is collected or enforced
through any legal proceeding; or (ii) an attorney is retained to represent the
Holder of this Note in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this Note,
then the Company shall pay to the Holder all reasonable attorneys’ fees, costs
and expenses incurred in connection therewith, in addition to all other amounts
due hereunder.         13. Cancellation. After all principal, accrued Interest
and Default Interest, if any, at any time owed on this Note has been paid in
full or otherwise converted in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.         14. Waiver of Notice. To the extent permitted by law, the
Company hereby waives demand, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note.         15. Governing Law. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
laws of the State of Texas, without giving effect to provisions thereof
regarding conflict of laws. Each party hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts sitting in Texas for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by sending, through certified mail
or overnight courier, a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

   

 

 

  16. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).         17. Specific Shall Not Limit General; Construction. No
specific provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.         18. Failure or Indulgence Not Waiver. No failure or
delay on the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude further exercise thereof
or of any other right, power or privilege.         19. Partial Payment. In the
event of partial payment by the Holder, the principal sum due to the Holder
shall be prorated based on the consideration actually paid by the Holder such
that the Company is only required to repay the amount funded and the Company is
not required to repay any unfunded portion of this Note, with the exception of
any OID contemplated herein.         20. Entire Agreement. This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects herein. None of the terms of this Agreement can be
waived or modified, except by an express agreement signed by all Parties hereto.
        21. Additional Representations and Warranties. The Company expressly
acknowledges that the Holder, including but not limited to its officer,
directors, employees, agents, and affiliates, have not made any representation
or warranty to it outside the terms of this Agreement. The Company further
acknowledges that there have been no representations or warranties about future
financing or subsequent transactions between the parties.         22. Notices.
All notices and other communications given or made to the Company pursuant
hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given: (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery. All communications shall be sent either
by email, or fax, or to the email address or facsimile number set forth on the
signature page hereto. The physical address, email address, and phone number
provided on the signature page hereto shall be considered valid pursuant to the
above stipulations; should the Company’s contact information change from that
listed on the signature page, it is incumbent on the Company to inform the
Holder.         23. Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
excluded from this Agreement and the rest of the Agreement shall be enforceable
in accordance with its terms.         24. Usury. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law. The Company covenants (to the extent that it may lawfully do so)
that it will not seek to claim or take advantage of any law that would prohibit
or forgive the Company from paying all or a portion of the principal, Interest
or Default Interest on this Note.         25. Successors and Assigns. This
Agreement shall be binding upon all successors and assigns hereto.

 

— SIGNATURE PAGE TO FOLLOW —

 

   

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

 

COMPANY           Signature: /s/ Akio Ariura   By: Akio Ariura   Title: Manager
  Address:                 Email:     Phone:     Facsimile:           JSJ
Investments Inc.         Signature:           /s/ Sameer Hirji         Sameer
Hirji, President   JSJ Investments Inc.   10830 North Central Expressway, Suite
152   Dallas TX 75231   888-503-2599  

 

   

 

 

Exhibit 1

 

Conversion Notice

 

Reference is made to the 12% Convertible Note issued by ProGreen US, Inc. (the
“Note”), dated April 6, 2018 in the principal amount of $113,000 with 12%
interest. This note currently holds a principal balance of $113,000. The
features of conversion stipulate a Conversion Price equal a 45% discount to the
average of the two lowest trading prices during the previous twenty (20) trading
days to the date of a Conversion Notice.

 

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $______ of the principal/interest balance of the Note, indicated below
into shares of Common Stock (the “Common Stock”), of the Company, by tendering
the Note specified as of the date specified below.

 

Date of Conversion: __________

 

Please confirm the following information:

 

Conversion Amount: $ ____________________

 

Conversion Price: $ ____________________ ( ____ % discount from $
____________________)

 

Number of Common Stock to be issued: __________________________________

 

Current Issued/Outstanding: _____________________________

 

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

 

[BROKER INFORMATION]

Holder Authorization:

 

JSJ Investments Inc.

10830 North Central Expressway, Suite 152 *Do not send certificates to this
address

Dallas, TX 75231

888-503-2599

 

Tax ID: 20-2122354

 

Sameer Hirji, President

 

[DATE]

[CONTINUED ON NEXT PAGE]

 

   

 

 

PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, “Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.”

 

Signature:           Jan Telander   CEO   ProGreen US, Inc.  

 

   

 

 